People ex rel. Fisher v New York State Dept. of Corr. & Community Supervision (2021 NY Slip Op 06828)





People ex rel. Fisher v New York State Dept. of Corr. & Community Supervision


2021 NY Slip Op 06828


Decided on December 7, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 7, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

SYLVIA O. HINDS-RADIX, J.P.
SHERI S. ROMAN
FRANCESCA E. CONNOLLY
DEBORAH A. DOWLING, JJ.


2021-08211

[*1]The People of the State of New York, ex rel. Alexandra Fisher, on behalf of Melery Melendez, petitioner, 
vNew York State Department of Corrections and Community Supervision, et al., respondents.


Brooklyn Defender Services, Brooklyn, NY (Alexandra Fisher pro se of counsel), for petitioner.
Letitia James, Attorney General, New York, NY (Steven N. Schulman and Michael Keane of counsel), for respondents New York State Department of Corrections and Community Supervision and Anthony J. Annucci.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Seth M. Lieberman of counsel), for respondent Vincent Schiraldi.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application to release Melery Melendez upon her own recognizance or, in the alternative, to set reasonable bail upon Kings County Indictment No. 71012/21.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Kings County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Krueger, 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson, 48 NY2d 230; People ex rel. Litman v Spano, 197 AD3d 1211).
The parties' remaining contentions are without merit.
HINDS-RADIX, J.P., ROMAN, CONNOLLY and DOWLING, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court